Citation Nr: 1218387	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression.

2.  Entitlement to an increased rating for right knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from January 1992 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision, by the St. Louis, Missouri RO, which denied the Veteran's claim for increased ratings for patellar tendonitis of the right knee, and patellar tendonitis of the left knee.  

By a rating action in September 2009, the RO denied the Veteran's claim for service connection for depression.  

In November 2009, the Board remanded the case to the RO for further evidentiary development of the claims for increased ratings.  Following the requested development, a supplemental statement of the case (SSOC) was issued by the RO in October 2010.  

(The issue of entitlement to service connection for psychiatric disability is addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by complaints of pain and stiffness, limitation of flexion to 120 degrees, and by full extension; instability is not shown.  

2.  The Veteran's left knee disability is manifested by complaints of pain and stiffness, limitation of flexion to 120 degrees, and by full extension; instability is not shown.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2005 from the RO to the Veteran that was issued prior to the RO decision in January 2006.  An additional letter was issued in January 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Background

By a rating action in June 2002, service connection was granted for chronic patellar tendonitis of both knees, each evaluated as 0 percent disabling, effective from February 6, 1999.  Subsequently, in a rating action in November 2002, the evaluation for patellar tendonitis of the knees was increased to 10 percent disabling for each knee, effective February 6, 1999.  

The Veteran's claim for an increased rating for his bilateral knee disorder (VA Form 21-4138) was received in May 2005.  Submitted in support of the claim were private treatment reports dated from July 2002 to April 2005.  These records show that the Veteran received clinical attention and treatment for chronic knee pain.  During a clinic visit in April 2005, the Veteran indicated that he was still having problems with his knees.  He reported a feeling like his knees were lethargic.  The Veteran indicated that it was difficult for him to stand for sustained periods and he felt as though his knees were going to give out on him.  

Also submitted in support of the Veteran's claim were VA progress notes dated from November 2004 to March 2005.  An examination of the knees in November 2004 was reported as unremarkable.  Of record is a VA progress note dated in November 2005, which indicates that the Veteran was seen for an annual visit during which he stated that his knees gave out on him when he stood for hours.  He stated that the knee pain persisted, but it was controlled with ibuprofen and Tylenol.  

The Veteran was afforded a VA examination in November 2005.  At that time, the Veteran indicated that his bilateral knee disorder had gotten progressively worse.  The Veteran stated that he was able to stand up to one hour and walk 1/4 mile.  The Veteran also reported pain, instability, stiffness, weakness and giving way in both knees.  He denied any inflammation of the knees.  He denied any episodes of dislocation or subluxation.  He denied any functional loss.  On objective examination, range of motion of the knees was from 0 degrees to 130 degrees on the right and 0 degrees to 130 degrees on the left, with pain beginning at 120 degrees in both knees.  The examiner indicated that pain was responsible for additional loss in the Veteran's range of motion.  There was no joint ankylosis.  Crepitus was noted in both knees.  No instability was noted.  No effusions or scars were noted on the knees.  X-ray study of the knees was reported to be unremarkable.  The assessment was bilateral knee tendonitis.  

VA progress notes dated from May 2007 through August 2009 show that the Veteran received ongoing clinical attention and treatment for his bilateral knee disorder.  These records reflect a diagnosis of bilateral knee arthralgia.  During a clinical visit in May 2009, the Veteran indicated that his right knee had been giving out at least once a month.  He reported pain and discomfort in both knees.  Examination of the knees revealed no abnormalities and no deformities.  Mild tenderness was noted with palpation of bilateral tibial tuberosities.  There was no laxity.  X-ray study of the knees was unremarkable.  The assessment was bilateral knee arthralgia.  

Received in September 2010 were VA progress notes dated from May 2009 to August 2010, which show that the Veteran continued to receive clinical attention and treatment for his bilateral knee disorder.  

On the occasion of another VA examination in October 2010, the Veteran indicated that his knees had gotten progressively worse.  It was noted that treatment for the knees included intermittent use of a knee brace, limiting his activities, and taking medications (ibuprofen) on a daily basis.  The Veteran indicated that he was able to stand more than one hour, but less than three hours.  He is able to walk more than 1/4 mile but less than one mile.  On examination, his gait was described as normal.  He had no crepitation or instability in either knee.  Range of motion in the knees was from 0 degrees to 130 degrees, bilaterally.  There was no objective evidence of pain following repetitive motion in either knee.  No ankylosis was noted.  The examiner indicated that the Veteran had normal gait without subluxation, instability, incoordination, or pain, noted while the Veteran was walking down a hallway while carrying a backpack.  There was no use of assistive devices to aid ambulation, such as a cane, a walker, or crutches.  It was noted that the Veteran used cloth knee braces on occasion, but he was not wearing them on the day of the examination.  X-ray study of the knees was normal.  The pertinent diagnoses were left knee strain and right knee strain.  The examiner noted that the knee problems could cause increased absenteeism.  He also noted that the Veteran would experience problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength in the lower extremity.  

Received in October 2010 were VA progress notes dated from December 2009 to October 2010, which show that the Veteran received clinical attention and treatment for his bilateral knee disorder; these records reflect complaints and diagnoses of chronic knee pain.  In December 2009, the Veteran contacted a patient advocate with a request for a second opinion for continued knee pain.  He stated that bilateral knee pain caused giving away of the knees and caused him to fall.  

III.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  The provisions of 38 C.F.R. § 4.2 require that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589(1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58(1994).  In this case, the Board has concluded that varied evaluations are not warranted over the course of the claim period in question.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7(1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

The RO has assigned a 10 percent evaluation for the right and left knee disorders under diagnostic code 5257.  This code contemplates only instability or subluxation.  Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.  

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.  

After review of the evidentiary record, the Board concludes that an evaluation in excess of 10 percent is not warranted for either the right or the left knee.  Inasmuch as there was no instability noted on any VA examination, assigning a compensable rating under the Code 5257 criteria for knee disability manifested by subluxation or instability would be inappropriate.  38 C.F.R. § 4.71a, Code 5257.  

The Board finds that the Veteran is competent to report that he has weakness in the knees and feels that the knee will "give away," thereby claiming instability.  The Board also concludes that the examination reports prepared by skilled examiners are more probative than the Veteran's generally unsupported lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In sum, the Veteran's report of giving way (instability) has never been reproduced by a medical professional.  In this case, the Board finds the repeated clinical findings to be more probative than the Veteran's assertions because the clinicians have examined the Veteran with a view toward determining whether there was any ligament or other damage that would cause instability.  The more probative evidence establishes that the Veteran's disability does not cause lateral instability or subluxation.  Thus, a compensable evaluation is not warranted under Diagnostic Code 5257.  

In addition, as noted above, flexion in the right and left knee is not shown to be limited to less than 120 degrees.  Consequently, a higher rating for either knee under Code 5260 is not warranted.  And inasmuch as right and left knee extension has always been reported as full, a separate compensable rating for either knee under Code 5261 is not warranted.  

The Board has also considered entitlement to an increased evaluation based on other rating criteria.  However, as there has never been any evidence of ankylosis, frequent joint locking or effusion, cartilage removal, or tibia and fibula impairment, consideration of Codes 5256, 5258, or 5259 is not appropriate.  

Additional factors that could provide a basis for an increase have also been considered.  However, it is not shown that the Veteran has any functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca, supra.  Even when taken into consideration, the Veteran's pain has not been equated to limitation worse than 120 degrees of flexion.  This remains a full 75 degrees away from the degree of limitation required by Diagnostic Code 5260 to award even a 10 percent rating.  In short, the preponderance of the evidence is against the claim that the Veteran's service-connected right or left knee disability warrants a rating in excess of 10 percent under any applicable criteria.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has either disability been shown to be so exceptional or unusual as to warrant referral for the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  Here, there is an absence of evidence of symptoms not contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227(1995); Thun v. Peake, 22 Vet. App. 111(2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for right knee disability is denied.  

Entitlement to a rating in excess of 10 percent for left knee disability is denied.  



REMAND

The Veteran asserts that he has depression as a result of his service-connected bilateral knee disability; thus, he contends that service connection is warranted on a secondary basis.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448(1995).  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  

VA progress notes dated from May 2007 to August 2009 indicate that the Veteran has received clinical attention and treatment for a psychiatric disorder, diagnosed as depressive disorder, not otherwise specified.  A VA progress note dated in May 2007 reflects an assessment of bipolar disorder, mixed.  In March 2008, the Veteran was referred by his primary care physician to the mental health clinic for evaluation; he reported having anger issues, and noted that he has been told that he has a compulsive disorder.  The diagnosis was an adjustment disorder.  

Submitted in support of the Veteran's claim was an undated statement from Dr. Tina Morgan, received in December 2009.  Dr. Morgan noted that the Veteran was seen on a regular basis from March to December 2007.  She indicated that the issues identified as treatment goals included depression, anger issues, self-esteem and relationship problems.  Dr. Morgan stated that the Veteran had significant problems due to his inability to function in the type of work he performed due to his physical limitations.  He had hoped to work for the police force or Federal Prison but could not withstand the physical requirements because of his knees.  She noted that the Veteran had been affected emotionally by this, which has in turn affected his attitude toward his peers and family relationships.  

The Veteran is service connected for right and left knee disabilities, each evaluated as 10 percent disabling.  The medical evidence of record reflects diagnoses of a psychiatric disorder, variously diagnosed as depressive disorder, bipolar disorder, and adjustment disorder.  However, there is of record no medical nexus addressing the possible relationship between any currently diagnosed psychiatric disorder and his service connected disabilities.  

Given the evidence of current diagnoses of a psychiatric disorder, including depression, and service-connected right and left knee disabilities, the Veteran should be afforded a VA examination.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  The Board will therefore remand to afford the Veteran a VA examination in order to obtain a current diagnosis based on both examination and a thorough review of his claims file.  Specifically, the Veteran should be afforded a psychiatric evaluation to include particular attention to the diagnoses assigned previously.  In the report, the examiner should address the varied nature of those diagnoses and provide a reasoned diagnosis of any psychiatric disability from which the Veteran currently suffers.  In addition, the examiner should address any relationship between any diagnosed psychiatric disability and the Veteran's knee disorders.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should provide the Veteran with updated notice regarding his claim for secondary service connection.  The Veteran and his representative should be given an opportunity to respond.  

2.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have evaluated or treated him for psychiatric disability.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit all pertinent records for VA review.  

3.  After securing any additional records, the Veteran should be afforded a VA psychiatric examination in order to determine the current nature and likely etiology of any psychiatric disorder.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records in the Veteran's claims file.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any psychiatric disorder found, particularly depression, has been caused or made chronically worse by his service-connected knee disorders.  The examiner must provide an explanation for each opinion.  For example, if the knee disorders are found not to have caused or made chronically worse a psychiatric disability, the examiner should explain why, citing to the record and/or medical authority as necessary to explain the opinion.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


